      Case 2:18-cv-05194-GEKP Document 190 Filed 11/13/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

I.M. WILSON, INC.,
                      Plaintiff                                    CIVIL ACTION

              v.

OTVETSTVENNOSTYOU "GRICHKO,"
et al.,                                                            No. 18-5194
              Defendants

                                           ORDER

       AND NOW, this       / ~ y of November, 2020, upon consideration of Grishko's Third

Amended Counterclaims (Doc. No. 148), the Individual Counterclaim Defendants' Motion to Dismiss

the Third Amended Counterclaims (Doc. No. 166), I.M. Wilson's Motion to Dismiss the Third

Amended Counterclaims (Doc. No. 168), Grishko's Responses to the Motions (Doc. Nos. 176, 177),

the Individual Counterclaim Defendants' and I.M. Wilson's Responses in Support of their Motions

(Doc. Nos. 178, 179), and oral argument on the Motions, it is ORDERED that:

       1. The Individual Counterclaim Defendants' Motion to Dismiss (Doc. No. 166) Count 1 is
          DENIED.

       2. The Individual Counterclaim Defendants' Motion to Dismiss (Doc. No. 166) Counts 2, 6,
          7, 11, and 12 is GRANTED.

       3. The Individual Counterclaim Defendants' Motion to Dismiss (Doc. No. 166) Counts 3, 4,
          5, 10, and 13 is GRANTED as to Justin Wilson and Leonard Gage and DENIED as to
          Irene Wilson and Christine Wilson.

       4. The Individual Counterclaim Defendants' Motion to Dismiss (Doc. No. 166) Count 9 is
          GRANTED as to Christine Wilson and DENIED as to Irene Wilson and Justin Wilson.

       5. I.M. Wilson's Motion to Dismiss (Doc. No. 168) is DENIED as to Counts 1, 3, 4, 5, 7, 8,
          9, 10 and 13, and GRANTED as to Counts 2, 6, 11, and 12.




                                               1
